NUMBER 13-18-00444-CR

                               COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI C EDINBURG


HECTOR JAVIER RODRIGUEZ ALVARADO,                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas


                                    ORDER
          Before Justices Rodriguez, Contreras, and Benavides
                           Order Per Curiam
      Appellant’s counsel, Allegra Hill, has filed a motion requesting to withdraw as

counsel. According to her motion to withdraw, good cause exists for her to withdraw

because she has accepted a position with the Office of the Governor and will no longer

be practicing appellate law or available to represent private parties. Counsel requests

this Court abate the appeal.
       Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).      In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we GRANT counsel’s motion to abate the appeal and REMAND

the cause to the trial court for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall enter

an order to that effect. If the trial court determines that new counsel should be appointed,

the name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. The trial court shall

further cause its order to be included in a supplemental clerk's record to be filed with the

Clerk of this Court on or before the expiration of thirty days from the date of this order.

       It is so ordered.

                                                         Per Curiam

Do Not Publish. TEX. R. APP. P. 47.2.

Delivered and filed this the
19th day of September, 2018.




                                              2